Title: To Alexander Hamilton from James McHenry, 22 January 1799
From: McHenry, James
To: Hamilton, Alexander



War Department 22 Jany 1799
Dear Sir

I omitted to inclose to you yesterday the annexed schedule upon which my letter was a commentary.
The General in Chief has mentioned to me in explicit terms that it is a part of his plan to decline the occupations of the office unless, and until his presence in the field should be required for actual operations or other imperious circumstances should require his assistance. That persevering in this plan he cannot undertake to assume a direct agency incompatible therewith and that a half way acting might be more inconvenient than totally declining it. He then advises, in conformity with my opinion given to him in Philadelphia, a division of the military command between the existing general officers. I mention this that you may experience no embarrassment in giving me your ideas upon the distribution most proper to be adopted.

I have this moment received your note of the 21. and the sketch of the Hospital Bill, and am ever you affectionate friend

James McHenry


You will see Francis in New York who will inform you what progress he has made in preparing cloathing for the army &c.

